DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior objection to the Abstract (3/2/21) is withdrawn in light of the filed amendment. Examiner also notes the filed inventor’s oath/declaration.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
             The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1 and 15 including receiving a plurality of acoustic features associated with an utterance from a driver in a vehicle with a vehicle control system, receiving a plurality of phonetic features associated with the utterance, providing the plurality of acoustic features and the plurality of phonetic features to a feature fusion sub-network trained using supervised learning, receiving a feature fusion utterance representation from the feature fusion sub-network, providing one of the plurality of acoustic features or the plurality of phonetic features to a non-fusion sub-network trained using supervised learning, receiving a non-fusion utterance 
Zhao Zhang (US 9,889,856 B1) discloses controlling an unmanned vehicle based on emotional characteristic information derived using a Convolutional or Deep Belief Network, but does not explicitly disclose the combination of limitations recited in the independent claims.
Nicholson (“Emotion Recognition in Speech Using Neural Networks”) discloses recognizing emotion in speech using a Neural Network with sun-networks corresponding to different emotions as well as the use of prosodic and phonetic features, but does not explicitly disclose the combination of limitations recited in the independent claims.
Meshram (“An Overview and Preparation for Recognition of Emotion from Speech Signal with Multi Modal Fusion”) discloses emotion recognition using fused prosodic and phonetic features, but does not explicitly disclose the combination of limitations recited in the independent claims.
Huang (“A PLLR Multi-stage staircase Regression Framework for Speech-based Emotion Prediction”) discloses speech emotion recognition using multiple features including Phone Log-Likelihood Ratio (PLLR) features and enabling fusion at the 
 Jin (“Speech Emotion Recognition with Acoustic and Lexical Features”) discloses performing speech emotion recognition including fusing acoustic and lexical features at the feature level in early fusion and at the score level in late fusion, but does not explicitly disclose the combination of limitations recited in the independent claims. 
Gamage (“Modeling variable length phoneme sequences - a step towards linguistic information for speech emotion recognition in wider world” – IDS) discloses modeling phoneme or PLLR features and lexical features for emotion recognition including performing feature level fusion, but does not explicitly disclose the combination of limitations recited in the independent claims.
Li (“A Multi-Feature Multi-Classifier System for Speech Emotion Recognition”) discloses performing emotion recognition using multiple features using four Convolutional Neural Networks and a SVM classifier, but does not explicitly disclose the combination of limitations recited in the independent claims.
Yenigalla (“Speech Emotion Recognition Using Spectrogram & Phoneme Embedding” - IDS) discloses using combined/fused spectrogram and Phoneme based CNN model for emotion classification, but does not explicitly disclose the combination of limitations recited in the independent claims.  
Zhang (“Improving the Generalizability of Speech Emotion Recognition: Methods for Handling Data and Label Variability”) describes Applicant’s own work. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658